ITEMID: 001-81829
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KURNAZ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: No violation of Art.2;Violation of Art. 3
JUDGES: Nicolas Bratza
TEXT: 9. The application was initially introduced by Mehmet Kurnaz who was born in 1956 and was living in Antalya. Following his death on 22 December 1997, his parents, brothers and sister (hereinafter: “the applicants”) expressed their intention to pursue the application on 30 June 1998. The applicants were born in 1927, 1929, 1954, 1950 and 1958 respectively and live in Antalya.
VIOLATED_ARTICLES: 3
